Title: From James Madison to James Monroe, 4 June 1806
From: Madison, James
To: Monroe, James



Dear Sir
Washington June 4. 1806.

With this you will receive a duplicate of the dispatches taken with him by Mr. Pinkney who sailed from Baltimore fourteen days ago; as also a supplemental instruction to you & him on the subject of the Indian trade; together with some other documents, particularly copies of Mr. Merry’s communication & my answer on the notified blockade of the 4 German rivers.  Mr. Merry communicated verbally at the same time the contents of a letter to him from Mr. Fox, dated Apl. 7. in which Mr. Fox apologized for the delay in Treating with you on the subjects in controversy, expressed the good will of the King towards the U. S. and his wish for the establishment of friendship on solid & lasting foundations, and gave assurances that not a day would be unnecessarily lost in proceeding to the work.  As a like communication has probably been made to you, we expect daily to hear from you on the subject.
In the instruction to yourself relating to the Convention of limits, it was signified as necessary, to guard agst. a constructive relinquishment on our part, of the Island of Grand-Menan.  I have not yet been able to investigate fully the several questions concerning that object.  But altho’ in some respects, the possession of it is desirable to the U. S. I doubt the propriety, under all circumstances, of suffering our claim to the Island to defeat or retard a definitive adjustment, if in other respects satisfactory. It will be well at the same time to go to a prudent length in maintaining our claim, and if possible to avoid shutting the door against a future discussion of it.
I find by the last accts. from Boston that the Republicans have at length succeeded in getting a majority in each branch of the Legislature.  In the Senate the majority is a bare one.  In the House of Reps. it amounts to about fifty.  Govr. Strong has a hundred or two votes more than Mr. Sullivan.  But it is not certain that for want of a Constitutional Majority, the election will not devolve on the Legislature.  In New York the federalists have also rather lost ground, but a violent schism exists between those of their opponents who adhere to Govr. Lewis, and those headed by the Clintonian family.  The proportional relation between these parties does not appear to be ascertained.  In general the politics of that State are but imperfectly understood out of it.
The President has not yet returned from Monticello.  He is expected here in 3 or 4 days.  He confirms in a letter just recd. from him, the destruction which the Wheat fields are suffering from a Caterpillar which is overspreading the Southern Country.  It is said to attack also the Tobo. Maiz, and the Meadows, as well as various weeds.  In the neighborhood of this City its appearance is also announced with circumstances truly alarming.  I have not learnt whether its ravages are extended farther to the North; but it is not improbable that its appearances keeps pace with the progress of the season and that it is retarded only, not prevented by Climate.
I have heard nothing since my last with respect to your particular friends; nor from your brother Andrew relative to your affairs of Albemarle.
Mrs. M. sends her best respects & regards to Mrs. Monroe & Miss Eliza: to which I beg leave to add mine, with assurances of the esteem & friendship with which I am Dr. Sir Yrs.

James Madison

